Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A system comprising: 
one or more processors; and 
a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: 
generate a user-customized dynamic display for display on a user device based at least in part on previous user interaction data and a first account and a second account associated with a user, wherein the user-customized dynamic display comprises an indicator associated with one or more financial transactions available via the user- customized dynamic display; 
receive, from the user device, a new user interaction indicative of the user selectively moving the indicator over the second account to request a first financial transaction between the first account and the second account; 
automatically update the user-customized dynamic display based on the new user interaction, the user-customized dynamic display further comprising a list of the first account and the second account and being configured to selectively display the first account or the second account first based on a frequency of recent interactions with the first account or the second account on the user-customized dynamic display that comprises at least the new user interaction and some recent interactions from the previous user interaction data;  
receive terms for the first financial transaction; and 
initiate performance of the first financial transaction with respect to the first account and the second account according to the received terms.  

The underlined elements represent certain methods of organizing human activity, a fundamental economic practice of funds transfer. Funds transfers are a “fundamental economic practice long prevalent in our system of commerce “ (Western Express Bancshares, LLC v. Green Dot Corp., 816 Fed. Appx. 485, 2020 U.S.P.Q.2d 10788 (Fed. Cir. 2020)).
	This judicial exception is not integrated into a practical application because the additional limitations represent the computer implementation of the abstract idea. The limitations regarding the user-customized display based on previous interactions and the new interaction leading to the organization of the accounts based on frequency of interaction are insignificant extra-solution activity in that the customization of the display and the ordering of the accounts or the moving of the indicator do not affect the abstract idea of funds transfers in any meaningful way, i.e., the funds transfer is not performed any differently absent these features.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements.
As a whole and in combination the claims merely represent an abstract idea implemented by computer and insignificant extra-solution activity and are therefore patent-ineligible. The dependent claims merely narrow the abstract idea and/or add additional insignificant extra-solution activity to the claims and therefore do not cure the deficiencies of the independent claims.
Claims 11 and 18 are broader than claim 1 yet recite similar limitations and are similarly rejected along with their dependent claims.

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gagner (8,419,527).

Gagner discloses:
11. A computer-implemented method comprising: 
generating, via a first server, a user-customized dynamic display comprising a first account and a second account; 
generating, via the first server (Col. 6, ll 35-38, the wagering game server 306 can serve wagering games and/or distribute content to devices located in other casinos 312 or at other locations on the communications network 314.), an indicator associated with one or more financial transactions on the user-customized dynamic display; 
receiving, at the first server, user input indicative of a user selectively moving the indicator over the second account to request a first financial transaction between the first account and the second account; (Col. 8, ll 40-56, FIG. 5B is a block diagram illustrating account information in a wagering game machine's graphical user interface, according to example embodiments of the invention. Players can activate the account icons by pressing the touchscreen 502. After an account icon is activated, the interface 500 presents additional account transaction options, which are represented by additional icons. In FIG. 5B, the player 518 has activated the savings account icon 506. As a result, the interface 500 has presented a savings account balance 520 and currency icons 514, which allow the player 518 to transfer different denominations between a savings account and other accounts. As shown, the player 518 is dragging a $20 currency icon 516 into the game session account icon 504. This drag-and-drop operation constitutes a request to transfer $20 from the player's savings account into the player's game session account.)

    PNG
    media_image1.png
    588
    667
    media_image1.png
    Greyscale

receiving, at the first server, terms for the first financial transaction between the first account and the second account; and 
initiating performance, at the first server, of the first financial transaction with respect to the first account and the second account according to the received terms. (Fig. 9, account rule configuration. Transactions may be between any player accounts as selected. Fig. 11, performance of transaction according to the account rule.)

    PNG
    media_image2.png
    667
    325
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    652
    416
    media_image3.png
    Greyscale


Gagner separately discloses the drag and drop operation and the account rules operation however, one of ordinary skill could combine the two operations with predictable results.
12. The method of claim 11, wherein the indicator is a visual icon and the user input is indicative of the user selectively dragging and dropping a visual icon in the user-customized dynamic display (all disclosed above).  

13. The method of claim 11, wherein: 
the first financial transaction is transferring funds between accounts (disclosed above); 
receiving terms for the first financial transaction comprises receiving terms for a funds transfer from the first account to the second account (disclosed above); and 
initiating performance of the first financial transaction comprises transferring funds from the first account to the second account (disclosed above).  

14. The method of claim 13, further comprising verifying, via the first server, that there are sufficient funds in the first account for the funds transfer (obvious).  

15. The method of claim 13, further comprising verifying, via the first server, that the funds transfer is permitted by a predetermined rule (See Fig. 11 above, determine that rule should be enforced).  

16. The method of claim 13, further comprising establishing, via the first server, the second account prior to transferring funds from the first account to the second account. (Game session accounts are disclosed above. It is obvious to one of ordinary skill that the game session accounts would need to be created for a player before they can begin game play in the current invention. Col. 7, related to figure 4 discloses a player card account, indicating a player has established a payer/gaming session account.)  

17. The method of claim 11, further comprising: 
receiving, at the first server, identifying information from a user device associated with the user; and 
determining, via the first server and based on the identifying information, a plurality of accounts to which the user has access, the plurality of accounts comprising the first account and the second account.
(Fig. 4, Col. 7, ll 51-62, At block 402, a wagering game machine 302 detects a player identifier. The wagering game machine 302 may detect the player identifier as a result of a player swiping a player account card, manually entering the identifier, or providing some other device that indicates the player identifier (e.g., an RFID tag). The flow continues at block 404.
At block 404, the wagering game machine 302 receives a list of wagering game accounts and other accounts associated with the player identifier. In some embodiments, the wagering game machine's account manager 236 requests and receives the list from the account controller 318.)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite:
automatically update the dynamic interface based on one or more new user interactions, the dynamic interface comprising a list of the plurality of accounts and being configured to selectively display the first account or the second account based on a frequency of the new user interactions; 
The specification at 0064 discloses:
In an exemplary embodiment, the accounts from which the user may customarily transfer money may be listed first, followed by the accounts to which the user may customarily transfer money. Doing so may provide the user with a visual representation of transferring funds from top to bottom or from left to right that is easier to understand. Also, the relationship bank may modify the user interface associated with a particular user over time in accordance with how the user typically interacts with the user interface. For example, if a customer initiates transactions involving a particular account three times in a row, the user interface may display that account at the top of the screen. Such modifications may make it easier for the user to navigate and interact with the user interface.
Thus the specification discloses displaying the accounts in a hierarchical fashion based on user activity but does not disclose displaying one or the other account based on user activity.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694